Case 4:18-cv-10264-JLK Document 1 Entered on FLSD Docket 11/16/2018 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                             CASE NO.:


 GEICO MARINE INSURANCE COMPANY,

        Plaintiff,

 vs.



 II GIRLS LLC and ALANA STOIA,

        Defendants.
                                              /

                PLAINTIFF'S COMPLAINT FOR DECLARATORY RELIEF


        COMES NOW, GEICO MARINE INSURANCE COMPANY, (hereinafter "GMIC" or

 "Plaintiff"), and sues the Defendants, II GIRLS LLC and ALANA STOIA (hereinafter

 "Defendants"), and avers as follows:

        1.      This is an Admiralty and Maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure, and the claim is within the Admiralty subject matter

 jurisdiction of this Court based on 28 U.S.C. §1333, and the U.S. Constitution, Article III,

 Section 2.

        2.      This is an action for Declaratory Judgment brought under the provision of 28

 U.S.C. §2201. A case or controversy has arisen, and there is a present need for the declaration to

 resolve the rights, privileges, immunities and obligations of the Plaintiff, if any, to the

 Defendants under the general maritime law as they pertainto a contract of marine insurance.

        1.      In January 2011, Defendants purchased a used 2007 Sea Ray "290" motor yacht

 bearing hull identification number SERR1252G607 (hereinafter the "vessel").




                                        HORR. NOVAK & SKIPP. P.A.
              TWO DATRAN CENTER. SUITE 1700- 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 4:18-cv-10264-JLK Document 1 Entered on FLSD Docket 11/16/2018 Page 2 of 5
                                                                                           CASE NO.:
                                                                                               Page 2

        2.      In October 2012, Defendants applied for Marine Insurance on the vessel with

 GMIC, and in the process, Defendants submitted a Marine Insurance Application, a copy of

 which is attached as Exhibit 1.

        3.      The application contained material misrepresentations of fact pertaining to, inter

 alia, prior damage to the vessel and the purchase price of the vessel.

        4.      GMIC relied upon the information and documentation submitted by Defendants

 with the application when GMIC agreed to accept the risk at an agreed value of $80,000 and in

 setting the premium amount.

        5.      GMIC issued policy number BUS5204958.               The policy was subsequently

 renewed and remained in effect through and including January 20, 2018. A copy of the

 Declarations Page is attached as Exhibit 2 along with a specimen copy of the policy which is

 attached as Exhibit 3.

        6.      On January 21, 2018, Defendants reported that the vessel had been destroyed by

 fire on January 20, 2018. Defendants have claimed that the vessel is a total loss and made a

 claim for the entire agreed hull value of $180,000.

        7.      GMIC's investigation into the claim has revealed the above-mentioned material

 misrepresentations. GMIC has accordingly voided the policy ab initio and fully refunded the

 entire premium to Defendants.

                                              COUNT I
                           ACTION FOR DECLARATORY RELIEF

         8.     Paragraphs 1 through 7 are realleged as if fully set forth herein.

         9.     Pursuant to the firmly-entrenched General Maritime Law of the United States and

 this circuit, Defendants had an affirmative obligation of utmost good faith and fair dealing

 (known as uberrimaefidei) to voluntarily, truthfully and fully disclose all material facts to GMIC


                                        HORR. NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER,SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI. FL33156
Case 4:18-cv-10264-JLK Document 1 Entered on FLSD Docket 11/16/2018 Page 3 of 5
                                                                                                CASE NO.:
                                                                                                    Page 3

 when applying for marine insurance on the vessel. See e.g., HIH Marine, Inc. v. Fraser, 211 F.

 3d. 1359 (11th Cir. 2000); Steelmet, Inc. v. Caribe Towing Corp., 147 F. 2d 689 (11th Cir. 1984).

           10.     Defendants breached the duty of uberrimaefidei by misrepresenting material facts

 to GMIC in the insurance application process.

           11.     GMIC justifiably relied upon the representations contained in the documents

 submitted in agreeing to insure the vessel on the terms outlined in the declaration page and

 policy.

           12.     As a result of Defendants' breach of the well-entrenched Maritime Doctrine of

 uberrimae fidei, GMIC justifiably voided the policy ab initio and is returning the premium to

 Defendants.


           WHEREFORE, GEICO MARINE INSURANCE COMPANY respectfully prays for a

 judicial confirmation that it was justified in voiding the policy ab initio and further prays for

 costs, fees, and such other and further relief as the court deems just and appropriate under the

 circumstances.



 Dated: November 16, 2018

                                                    /s/ Craie P. Liszt
                                                   Craig P. Liszt
                                                   Florida Bar No.: 63414
                                                   clisztffiadmiral-law.com
                                                   Two Datran Center, Suite 1700
                                                   9130 South Dadeland Boulevard
                                                   Miami, FL 33156
                                                  Telephone: (305) 852-9233
                                                  Facsimile: (305) 852-0686
                                                  Attorneysfor Plaintiff




                                           HORR, NOVAK & SKIPP. P.A.
                 TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 4:18-cv-10264-JLK Document 1 Entered on FLSD Docket 11/16/2018 Page 4 of 5
                                                                                             CASE NO.:
                                                                                                Page 4

                                  CERTIFICATE OF SERVICE


        WE HEREBY CERTIFY that on November 16, 2018, we electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF.              We also certify that the

 foregoing document is being served this day on all counsel of record or pro se parties identified

 on the attached Service List in the manner specified, either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

 parties who are not authorized to receive electronic Notices of Electronic Filing.



                                                /s/ Craig P. Liszt
                                               Craig P. Liszt
                                                Florida Bar No.: 63414
                                                clisy.t@admiral-law.com
                                               Attorneysfor Plaintiff
 A 371674/110




                                        HORR, NOVAK & SKIPP. P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 4:18-cv-10264-JLK Document 1 Entered on FLSD Docket 11/16/2018 Page 5 of 5
                                                                                         CASE NO.:
                                                                                             Page 5

                                        SERVICE LIST


 Craig P. Liszt
 Florida Bar No.: 63414
 clisztfSjadmiral-law.com
 HORR, NOVAK & SKIPP, P.A.
 Two Datran Center, Suite 1700
 9130 South Dadeland Blvd.
 Miami, FL 33156
 Telephone: (305) 670-2525
 Facsimile: (305) 670-2526
 Attorneysfor Plaintiff




                                     HORR, NOVAK & SKIPP, P.A.
            TWO DATRANCENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL33156
